Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BELT CONVEYANCE DEVICE WITH A MEANDERING CORRECTION PART SHIFTING ONE END OF A TENSION ROLLER AND AN AJUSTMENT PART SHIFTING THE OTHER END.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, lines 2-3 recite the limitation “a plurality of rollers disposed at intervals each other” which does not sufficiently describe the interval(s).  For the purposes of examination, “a plurality of rollers disposed at intervals from each other” is presumed.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(s) as being anticipated by Murai et al. (US 2012/0027461).
With respect to claim 1, Murai et al. disclose a belt conveyance device comprising: a plurality of rollers (e.g. fig. 2, item(s) 52 and/or 53) disposed at intervals each other and rotating around axes; a belt (e.g. fig. 2, item 51) disposed around the plurality of rollers and traveling; a meandering correction part (e.g. fig. 2, item(s) 75, 76, 76a, 77, 77a and/or 78) which shifts one end portion in an axial direction of a tension roller (e.g. item 52) included in the plurality of rollers in a radial direction (e.g. figs. 2 and/or 4, Y and/or X directions) within a predetermined range to correct a meandering of the belt (as shown at least by fig. 4); and an adjustment part (e.g. fig. 2, item(s) 61, 62, 63, 64, 65) which shifts the other end portion in the axial direction of the tension roller (e.g. item 52) in the radial direction (e.g. figs. 2 and/or 4, Y and/or X directions) such that a position of the one end portion of the tension roller (52) is variable under a state where the meandering of the belt is corrected (as shown at least by figs. 2 and/or 4).

With respect to claim 3, Murai et al. further disclose wherein the meandering correction part includes: an eccentric cam (e.g. item 77) provided so as to be rotatable around an axis (e.g. an axis along the axial direction of fig. 2, item 76a which is parallel to the tension roller 52) in parallel with the tension roller (52); a correction holder (e.g. fig. 2, item 76a) provided so as to be turnable around an axis (e.g. an axis along the axial direction of fig. 2, item 76a which is parallel to the tension roller 52) in parallel with the tension roller (52) and supporting the one end portion of the tension roller (52) in a rotatable manner (as discussed at least in paragraphs 69-82); a correction elastic member (e.g. fig. 2, item 80) pressing the correction holder (76a) on the eccentric cam (77); and a driving part (e.g. fig. 2, item 76) which rotates the eccentric cam while 
With respect to claim 4, Murai et al. further disclose wherein the adjustment advancing/retreating member (64) is an adjustment screw (as discussed at least in paragraph(s) 61) screwed with a main frame (e.g. fig. 2, item(s) 61, 62, and/or 78) which supports the plurality of rollers (52 and/or 53) in a rotatable manner (as shown at least by fig. 2).
With respect to claim 5, Murai et al. further disclose wherein the adjustment screw (64) is rotated by a motor (63).
With respect to claim 6, Murai et al. disclose an image forming apparatus (e.g. fig. 1), comprising the belt conveyance device according to claim 1 (as shown at least by fig. 2 and/or as discussed above).

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Kitada (US 10067446) disclose a turnable adjustment part; Tsukijima (US 10031447) disclose a meandering correction part with an eccentric cam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW